DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 24-26, 28-33, 35-39, 41-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26, 28-29, 31-33, 35-36, 38-39, 41-42, 46  are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al US 2020/0273493(hereinafter Huber), in view of Goldberg US 2014/0169767.

Regarding claim24, Huber teaches a computer-implemented method comprising: generating a video assembly interface comprising a video playback window associated with a digital video and a transcribed text window displaying a transcription of an audio track of the digital video(see fig. 3 video editing interface comprising  video playback section 112 and  text-based navigation section 114 depicting a transcript); receiving an indication of a selection that copies one or more words from the transcription of the audio track in the transcribed text window([0037], input 304  dragging(copy) input that selects  a particular word or phrase) ; generating a first video clip corresponding to the selected-one or more words([0022], [0043], identifying a portion of a primary video that corresponds to the selected portion of the transcript) but does not teach  and Goldberg  teaches generating, within the video timeline and in response to detecting a user interaction that drags and drops the one or more words copied from the transcription from the transcribed text window to the video timeline, a display of the one or more words copied from the transcription and a first video clip corresponding to the one or more words([0196-0198], describes selecting video clips by selecting portion of the associated transcript using mouse or keyboard and dragging the selected portion into panel for composing, [0215]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to drag and drop transcript portion to select video clips as in Goldberg to arrange and rearrange plurality of clips and associated transcript efficiently.

	Regarding claim25, Huber teaches the computer-implemented method as recited in claim 24, wherein generating the video assembly interface is in response to a detected selection of the digital video from a plurality of uploaded digital videos ([0020], fig. 2 step 202).

	Regarding claim26, Huber teaches the computer-implemented method as recited in claim 25, wherein receiving the indication of the selection that copies the one or more words from the transcription of the audio track in the transcribed text window comprises receiving an indication of one of a user highlight of the one or more words from the transcription or receiving an indication of a user selection of one or more playback indicators associated with the video playback window([0023],  highlight the text, [0037], selection of particular word in the transcription  with a mouse click, tap on a touchscreen, dragging the input that selects part of the relevant word or phrase).

Regarding claim28, Huber In view of English teaches the computer-implemented method as recited in claim 25, further comprising: receiving an indication of a selection of additional words from the transcription of the audio track in the transcribed text window (Huber: fig. 9, [0066], 802a-c); generating, within the video timeline , a display of the selected additional words and a second video clip corresponding to the selected additional words(Goldberg:[0196-0198], describes selecting video clips by selecting portion of the associated transcript using mouse or keyboard and dragging the selected portion into panel for composing, [0215]).

The motivation for combining the prior arts discussed in claim24 above.

Regarding claim29, Huber teaches the computer-implemented method as recited in claim 28, further comprising reordering the first video clip and the second video clip within the video timeline in response to a detected user interaction with the video timeline within the video assembly interface (fig. 3, 9 [0038], add now button used to insert selected videos in the primary video).

Claim31 rejected for similar reason as discussed in claim24 above. Huber further teaches at least one physical processor; physical memory comprising computer-executable instructions ([0026], computing environment 100 includes one or more processing devices that execute a video editing application 102).
Claims 32, 46 are rejected for similar reason as discussed in claim25.
Claims 33, 39 are rejected for similar reason as discussed in claim26.
Claims 35, 41 are rejected for similar reason as discussed in claim28.
Claims36, 42 are rejected for similar reason as described in claim29 above.
Claim38 is rejected for similar reason as discussed in claim31.
Allowable Subject Matter
Claims 30, 37, 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484